                  Case 20-51051-KBO          Doc 72     Filed 04/16/21      Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                      )
  In re                               )                        Chapter 11
                                      )
  24 HOUR FITNESS WORLDWIDE, INC., et )                        Case No.: 20-11558 (KBO)
  al.,                                )
                                      )                        (Jointly Administered)
             Debtors.1                )
                                      )
                                      )
  24 HOUR FITNESS WORLDWIDE, INC.,    )
                                      )
             Plaintiff,               )
                                      )
  v.                                  )
                                      )                        Adv. Proc. No. 20-51051 (KBO)
  CONTINENTAL CASUALTY COMPANY;       )
  ENDURANCE AMERICAN SPECIALTY        )
  INSURANCE COMPANY; STARR SURPLUS )
  LINES INSURANCE COMPANY; ALLIANZ )
  GLOBAL RISKS US INSURANCE           )
  COMPANY; LIBERTY MUTUAL             )
  INSURANCE COMPANY; BEAZLEY-         )
  LLOYD’S SYNDICATES 2623/623; ALLIED )
  WORLD NATIONAL ASSURANCE            )
  COMPANY; QBE SPECIALTY INSURANCE )
  COMPANY; and GENERAL SECURITY       )
  INDEMNITY COMPANY OF ARIZONA,       )
                                      )
             Defendants.              )
                                      )


                                        NOTICE OF SERVICE

          PLEASE TAKE NOTICE that the undersigned hereby certifies that on the 15th day of April,

2021, a copy of Defendant Allied World National Assurance Company’s Rule 26(a)(1) Initial

Disclosures was served upon the following persons via email:


  1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
  identification number, as applicable, are 24 Hour Holdings II LLC (N/A); 24 Hour Fitness Worldwide, Inc.
  (5690); 24 Hour Fitness United States, Inc. (8376); 24 Hour Fitness USA, Inc. (9899); 24 Hour Fitness
  Holdings LLC (8902); 24 San Francisco LLC (3542); 24 New York LLC (7033); 24 Denver LLC (6644);
  RS FIT Holdings LLC (3064); RS FIT CA LLC (7007); and RS FIT NW LLC (9372). The Debtors’
  corporate headquarters and service address is 12647 Alcosta Blvd., Suite 500, San Ramon, CA 94583.
            Case 20-51051-KBO          Doc 72   Filed 04/16/21   Page 2 of 3



Mark W. Eckard, Esq.                            Thomas Connor O’Carroll, Esq.
REED SMITH LLP                                  David E. Weiss, Esq.
1201 North Market Street, Suite 1500            REED SMITH LLP
Wilmington, DE 19801                            101 Second Street, Suite 1800
meckard@reedsmith.com                           San Francisco, CA 94105
                                                cocarroll@reedsmith.com
                                                dweiss@reedsmith.com

John A. Favor, Esq.                             Garvan F. McDaniel, Esq.
Glenn Guzik                                     HOGAN McDANIEL
Beth A. Gonshorowski                            1311 Delaware Avenue
REED SMITH LLP                                  Wilmington, DE 19806
811 Main Street, Suite 1700                     gfmcdaniel@dkhogan.com
Houston, TX
JFavor@reedsmith.com
GGuzik@ReedSmith.com
BGonshorowski@ReedSmith.com

Benjamin W. Loveland, Esq.                      Matthew Denn, Esq.
WILMER CUTLER PICKERING                         DLA PIPER LLP (US)
HALE AND DORR LLP                               1201 North Market Street, Suite 2100
60 State Street                                 Wilmington, DE 19801
Boston, MA 02109                                matthew.denn@dlapiper.com
benjamin.loveland@wilmerhale.com

Robert W. Fisher, Esq.                          Courtney E. Murphy, Esq.
Jane Warring, Esq.                              Kyle M. Medley, Esq.
Maureen Walsh, Esq.                             Adam S. Cohen, Esq.
Marlie McDonnell, Esq.                          HINSHAW & CULBERTSON LLP
Stacey Farrell, Esq.                            800 Third Avenue, 13th Floor
CLYDE & CO US LLP                               New York, NY 10022
271 17th Street NW, Suite 1720                  cmurphy@hinshawlaw.com
Atlanta, GA 30363                               kmedley@hinshawlaw.com
Robert.Fisher@clydeco.us                        acohen@hinshawlaw.com
jane.warring@clydeco.us
Maureen.Walsh@clydeco.us
Marlie.McDonnell@clydeco.us
Stacey.Farrell@clydeco.us

Elizabeth Kniffen, Esq.                         Jonathan D. Marshall, Esq.
Jonathan R. MacBride, Esq.                      Douglas R. Gooding, Esq.
ZELLE LLP                                       Choate Hall & Stewart LLP
500 Washington Avenue South                     Two International Place
Suite 4000                                      Boston, MA 02110
Minneapolis, MN 55415                           jmarshall@choate.com
ekniffen@zelle.com                              dgooding@choate.com
JMacBride@zelle.com
            Case 20-51051-KBO    Doc 72     Filed 04/16/21   Page 3 of 3




Matthew M. Burke                            Daniel H. Levi, Esq.
Robins Kaplan LLP                           Jacqueline Matyszczyk
800 Boylston Street                         PAUL, WEISS, RIFKIND, WHARTON &
Ste. 2500                                   GARRISON LLP
Boston, MA 02199                            1285 Avenue of the Americas
mburke@robinskaplan.com                     New York, NY 10019-6064
                                            dlevi@paulweiss.com
                                            jmatyszczyk@paulweiss.com




Dated: April 16, 2021

                          GELLERT, SCALI, BUSENKELL & BROWN, LLC

                                /s/ Michael Busenkell
                                Michael Busenkell (DE 3933)
                                1201 N. Orange Street, Suite 300
                                Wilmington, Delaware 19801
                                Tel: (302) 425-5812
                                Email: mbusenkell@gsbblaw.com


                                OTTERBOURG P.C.
                                Richard G. Haddad (admitted pro hac vice)
                                Andrew S. Halpern
                                230 Park Avenue
                                New York, New York 10169
                                Tel: (212) 661-9100
                                Fax: (212) 682-6104
                                E-mail: rhaddad@otterbourg.com

                                Attorneys for Defendant Allied World National
                                Assurance Company




                                        3
